Oalhoon, J.,
delivered the opinion of the court.
We decline the request to pass on objections to the. admission of evidence not made below. We do not find that the letter complained of was ever read to the jury. If it was, the result would be the same in this case.
The confession made to George Jackson was clearly competent. He sought Jackson after the crime, on the very night it was committed; had him waked up to tell him his trouble, in order to get him to befriend him and conceal evidences of the murder; asked him if he could do anything for him, after saying: “George, I am in trouble,” to which George answered: “I always do all I can for a friend.” Thereupon he gave the horrible details of his deed. No case *498in the boohs, known to us, warrants the exclusion of a confession made under such facts.
The objections to the fourth charge given for the state are of no avail. The charge reads as if asked by the defendant, and is this: “The defendant is presumed to be innocent until he is proved to be guilty, and his guilt must be established beyond a reasonable doubt by competent evidence; and if the jury have a reasonable doubt, arising from the evidence, as to the defendant’s guilt, they should acquit.” The apprehension that the words “by competent evidence” could possibly have affected the jury, to defendant’s detriment, in a case like this, is overstrained. Nor is the objection that it is vicious because it does not have the words “or the want of evidence” after the words “reasonable doubt, arising from the evidence,” of any more force in this case, where the testimony as to defendant’s guilt is simply overwhelming. There is no question here that, if the jury believed beyond reasonable doubt the competent testimony, there was no ground for doubt from any lack of it, and it is only in cases where there is such ground that reversals will be ordered for the want of these words. Herman v. State, 75 Miss., 340; 22 South., 873.

Affirmed.